—Appeal by the de*352fendant from a judgment of the Supreme Court, Kings County (Mastro, J.), rendered December 10, 1993, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court improperly admitted into evidence $167 recovered from his person by the police at the time he was arrested is unpreserved for appellate review and, in any event, without merit. "In cases involving possession of illegal drugs with the intent to sell, '[ejvidence of money found on the defendant’s person at the time of his arrest [is] probative of [his] intent’ ” and therefore, properly admissible into evidence (People v Woodson, 198 AD2d 535, quoting People v Rivera, 177 AD2d 662, 663).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Sullivan, J. P., Altman, Hart and Friedmann, JJ., concur.